Citation Nr: 0715849	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-12 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for bipolar disorder, 
to include the question of secondary service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1963.  

This case comes to the Board of Veterans' Appeals from an 
August 2002 rating decision granting service connection for 
bilateral hearing loss and establishing a noncompensable 
disability rating for bilateral hearing loss and for denying 
service connection for bipolar disorder.  

The issue of entitlement to service connection for bipolar 
disorder requires further development prior to adjudication 
and is therefore discussed in the REMAND section of the 
decision below.


FINDING OF FACT

The veteran has, at the worst, level VI hearing in the right 
ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.85 - 4.87 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, when 
the veteran has filed a claim for service connection, the 
five elements of a substantiated and completed claim include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In partial compliance with the duty to notify, the veteran 
was notified of all but the fourth element of the duty to 
notify in an August 2001 letter.  The veteran has not been 
prejudiced by lack of notification; however, because he was 
issued a statement of the case in December 2003 and a 
supplemental statement of the case in December 2005, each of 
which contained the entire language of 38 C.F.R. § 3.159.  
While the veteran has not received a letter outlining the 
last two elements as stated in Dingess, he has not been 
prejudiced by lack of notice as his claim for service 
connection for hearing loss was granted.  As the veteran's 
claim for increased ratings have been denied, any question as 
to the appropriate effective date of the awards is moot.  
Overall, the veteran has not been prejudiced by inadequate 
notice because he has been provided with every opportunity to 
submit evidence and argument in support of his claim as 
evidence by the notification letter and statement of the 
case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records and 
afforded the veteran two VA audiological examinations.  An 
additional VA examination regarding hearing loss is 
unnecessary as the veteran's VA treatment records and the 
most recent VA examination effectively describe his current 
symptoms and there has been no claim made that his symptoms 
have worsened since the last examination.  In all, there does 
not appear to be any other evidence, VA or private, relevant 
to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Therefore, the veteran is not prejudiced by 
the Board's adjudication of his claim.

II.  Entitlement to an Increased Initial Disability Rating 
for Hearing Loss

The veteran has appealed the initial disability rating 
assigned for bilateral hearing loss.  In an appeal of an 
initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Disability evaluations are 
determined by comparing the veteran's current symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  All 
potentially applicable diagnostic codes must be considered 
when evaluating a disability.  However, care must be taken 
not to evaluate the same manifestations of disability under 
more than one applicable code.  38 C.F.R. § 4.14.  When 
applying the rating schedule, it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. 
§ 4.21.  When there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Here, the veteran has been assigned a noncompensable rating 
for bilateral hearing loss.  VA rating criteria for the 
evaluation of hearing loss provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 
4.85 through 4.87; Diagnostic Codes 6100 through 6110.  The 
evaluation of hearing impairment applies a structured formula 
which is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are done.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Puretone thresholds at a VA examination conducted in June 
2001 were:



HERTZ



1000
2000
3000
4000
RIGHT
70
65
75
60
LEFT
30
40
60
55

Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.  

Based on the audiological data from the June 2001 
examination, the veteran has, at the worst, level V hearing 
in the right ear and level I hearing in the left ear.  For 
the right ear, by intersecting the column in Table VI for 
average puretone decibel loss falling between 66 and 73 with 
the line for percent of discrimination from 92 and 100, the 
resulting numeric designation for the right ear (based on 
examination) is II.  However, based on Table Via, the veteran 
has level V hearing by looking at the puretone threshold 
average between 63 and 69.  For the left ear, by intersecting 
the column in Table VI for average puretone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 92 and 100, the resulting numeric 
designation for the right ear (based on examination) is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of II for the right ear and I for the 
left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  The same assignment of a noncompensable rating is 
reached when using a level V for the right ear and I for the 
left ear.

Puretone thresholds at a VA examination conducted in July 
2002 were:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
70
60
LEFT
30
35
60
65

Speech recognition ability was 96 percent in the right ear 
and 96 percent in the left ear.  

Based on the audiological data from the July 2002 
examination, the veteran has, at the worst, level V hearing 
in the right ear and level I hearing in the left ear.  For 
the right ear, by intersecting the column in Table VI for 
average puretone decibel loss falling between 58 and 65 with 
the line for percent of discrimination from 92 and 100, the 
resulting numeric designation for the right ear (based on 
examination) is II.  However, based on Table Via, the veteran 
has level V hearing by looking at the puretone threshold 
average between 63 and 69.  For the left ear, by intersecting 
the column in Table VI for average puretone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 92 and 100, the resulting numeric 
designation for the right ear (based on examination) is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of II for the right ear and I for the 
left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  The same assignment of a noncompensable rating is 
reached when using a level V for the right ear and I for the 
left ear.

Puretone thresholds at the most recent VA examination 
conducted in December 2005 were:



HERTZ



1000
2000
3000
4000
RIGHT
70
65
80
65
LEFT
30
40
65
75

Speech recognition ability was 100 percent in the right ear 
and 92 percent in the left ear.  

Based on the audiological data from the December 2005 
examination, the veteran has, at the worst, level VI hearing 
in the right ear and level I hearing in the left ear.  For 
the right ear, by intersecting the column in Table VI for 
average puretone decibel loss falling between 66 and 73 with 
the line for percent of discrimination from 92 and 100, the 
resulting numeric designation for the right ear (based on 
examination) is II.  However, based on Table Via, the veteran 
has level VI hearing by looking at the puretone threshold 
average between 70 and 76.  For the left ear, by intersecting 
the column in Table VI for average puretone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 92 and 100, the resulting numeric 
designation for the right ear (based on examination) is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of II for the right ear and I for the 
left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  The same assignment of a noncompensable rating is 
reached when using a level VI for the right ear and I for the 
left ear.

Here, the medical evidence is against compensable ratings for 
bilateral hearing loss under 38 C.F.R. § 4.85.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level VI hearing in 
the right ear and level I hearing in the left ear, warrants a 
noncompensable evaluation for hearing loss.  38 C.F.R. 
§ 4.85, Table VII.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The veteran claims that his bipolar disorder was incurred in 
or aggravated by service.  The veteran's most recent VA 
examination in July 2005 resulted in a diagnosis of the 
veteran as having "bipolar effective disorder, type 2, most 
recent episode depressed" and stated that the condition was 
not related to the service connected gastrointestinal 
disability.  The examiner never addressed the question, 
however, whether the service connected disability was 
aggravating the psychiatric disability.  

Moreover, the veteran testified at a VA Central Office 
hearing before the undersigned judge that he had been treated 
at the Ft. Howard VA Medical Center in 1964 and 1965 for 
substance abuse and believes he may have been seen by a 
psychiatrist at that time.  Under the circumstances, further 
development is necessary.  

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Contact the Ft. Howard VA Medical 
Center and obtain complete clinical 
records concerning the veteran's treatment 
at that facility in 1964-65 for substance 
abuse problems.  

2.  Thereafter, the veteran should undergo 
an additional psychiatric examination in 
order to ascertain the etiology of any 
psychiatric disability present.  The 
claims folder must be made available to 
the examiner for review.  After reviewing 
the claims folder, the examiner should 
provide an opinion as to (a) when does the 
record first show objective signs or 
symptoms of any acquired psychiatric 
disability and what are those specific 
signs/symptoms; (b) is it at least as 
likely as not (50 percent probability or 
more) that the service connected 
gastrointestinal disability caused the 
psychiatric disability and if not the 
direct cause, whether the service 
connected gastrointestinal disability is 
aggravating the psychiatric disorder.  A 
complete rationale should be provided to 
explain the basis for all opinions 
rendered.

3.  Review the examination report and, if 
it is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and, if it remains denied, issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


